
	

115 SRES 372 ATS: Congratulating the North Dakota State University football team for winning the 2017 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 372
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2018
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State University football team for winning the 2017 National
			 Collegiate Athletic Association Division I Football Championship
			 Subdivision title.
	
	
 Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison won the 2017 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision (referred to in this preamble as the FCS) title game in Frisco, Texas, on January 6, 2018, in a victory over the James Madison University Dukes by a score of 17 to 13;
 Whereas NDSU has now won 14 NCAA championships; Whereas NDSU has now won its sixth NCAA Division I FCS championship in 7 years, an extraordinary achievement;
 Whereas NDSU has now tied the record for most NCAA Division I FCS championships with 6 in only 10 years of eligibility;
 Whereas the NDSU Bison have displayed tremendous resilience and skill over the past 7 seasons, with 97 wins to only 8 losses, including a streak of 33 consecutive wins;
 Whereas estimates state that more than 13,000 Bison fans attended the championship game, reflecting the tremendous spirit and dedication of Bison Nation that has helped propel the success of the team; and
 Whereas the 2017 NCAA Division I FCS championship was a victory not only for the NDSU football team, but also for the entire State of North Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the North Dakota State University Bison football team as the 2017 champions of the National Collegiate Athletic Association Division I Football Championship Subdivision;
 (2)commends the North Dakota State University players, coaches, and staff for— (A)their hard work and dedication on a historic season; and
 (B)fostering a continuing tradition of athletic and academic excellence; and (3)recognizes the students, alumni, and loyal fans that supported the Bison while the Bison sought to capture a sixth Division I Football Championship Subdivision championship for North Dakota State University.
			
